Title: From George Washington to Major Lemuel Trescott, 19 December 1778
From: Washington, George
To: Trescott, Lemuel


  
    Sir
    Head Quarters Middle Brook [N.J.] 19th Decemr 1778.
  
I am favd with yours of the 4th informing me of the date of Major Curtis’s resignation agreeable to which I inclose you a Commn for the Majority of the Regt—from the 20th May last.
I recd a letter from the Board of War in Sepr respecting those men of your Regt who were confined at Easton. I recommended it to them to employ them upon the Works in Delaware rather than let them rejoin the Army as they had shewn so great an inclination to desert to the Enemy. I have not heard since what they did in the matter but will make enquiry. I am &c.
